

	

		III

		109th CONGRESS

		2d Session

		S. RES. 403

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Durbin submitted the

			 following resolution; which was referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		RESOLUTION

		Recognizing the benefits of breastfeeding,

		  and for other purposes.

	

	

		Whereas the Surgeon General and the American Academy of

			 Pediatrics recommend that most babies be exclusively fed with breast milk for

			 the first 6 months of life, and continue on with breast milk through the first

			 year of life;

		Whereas studies have shown that children who were

			 breastfed had a 20 percent lower risk of dying in the first year of life than

			 children who were not breastfed;

		Whereas promoting breastfeeding can potentially prevent up

			 to 720 postneonatal deaths in the United States each year;

		Whereas breast milk provides the right balance of

			 nutrients to help an infant grow into a strong and healthy toddler, improves

			 the chances of infant survival, and helps protect against common childhood

			 illnesses and infections;

		Whereas research also suggests that breastfeeding may be

			 protective against chronic diseases such as type I and type II diabetes,

			 leukemia, and obesity;

		Whereas breast milk contains important amino acids, only

			 found in natural breast milk, that help an infant’s brain develop;

		Whereas maternal benefits to breastfeeding include

			 decreased postpartum bleeding, decreased risk of breast and ovarian cancer, and

			 decreased risk of postmenopausal osteoporosis;

		Whereas the health advantages for mothers and children of

			 breastfeeding translate into economic benefits for the family, health care

			 system, and workplace;

		Whereas breastfeeding more children would reduce medical

			 care costs, decrease spending for public health programs such as the Special

			 Supplemental Nutrition Program for Women, Infants, and Children (WIC), and

			 decrease parental absenteeism;

		Whereas breastfeeding more children would have an

			 environmental benefit by reducing trash and plastic waste from formula cans and

			 bottle supplies;

		Whereas 1 of the objectives for improving health in Focus

			 Area 16, Maternal, Infant, and Child Health, from Healthy People 2010, is to

			 increase the percentage of mothers who breastfeed to 75 percent in the

			 postpartum period, 50 percent 6 months after birth, and 25 percent 1 year after

			 birth; and

		Whereas throughout the United States, mothers have

			 encountered legal and systematic challenges while trying to breastfeed in

			 public and upon returning to work when seeking out adequate places to express

			 milk in the workplace: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 unique health, economic, and social benefits breastfeeding affords to children,

			 mothers, and the community at large; and

			(2)calls upon States

			 to take steps to protect a mother’s right to breastfeed and remove the barriers

			 faced by women who breastfeed.

			

